MATTER or

T--

In DEPORTATION Proceedings
A-7080184
Decided by Board January 20, 1900
Marriage—Between uncle and niece—Lawful for immigration purposes in some
instances—Voidable, not void, in Pennsylvania.
(1) Marriage of undo and niece valid under the law of Czechoslovakia where
ceremony was performed and not subject to criminal sanctions under the
law of Pennsylvania where the parties cohabit is held lawful for immigration purposes.
Uuder Pour.slvania Marriage Law of 1913, marriages between uncle and
niece, although within prohibited degree of eocconculnity, are regarded as
voidable rather than void. (Modifies :gutter of G--, 6 1. & N. Dec. 33r.)

(2)

CLIAnons
Order: Act of 1952—Section 241(a) (1) 18 U.8.u. 12labal (1)1---Not nonquota as specified in the visa.
Act of 1952—Section 241(a) (1) 18 U.S.C. 1251 (a) (1)I—Visa procured by fraud or misrepresentation.

BEFORE THE BOARD
Discussion : The cues. cones fm-ward on appeal from the order of
the special inquiry officer dated September 24, 1959, tindiug the respondent subject to deportation solely on the first charge set forth
in the order to show cause and granting her the discretionary relief
of voluntary departure in lieu of deportation.
The fasts she fully set forth in the decision of the special inquiry
officer. The record relates to a native and citizen of Czechoslovakia,
48 :years old, female, who last entered the United States through the
port of New York on December 21, 1948, and was admitted upon
presentation of a nonquota immigrant visa. The nonquota immigrant visa was issued to her as the pou:se of a United States citizen
whom ohs had married on June 7, 1948, at Prague, Czechoslovakia,
It has been established that the respondent's husband is her uncle,
the brother of her mother. The marriage certificate which was attached to the visa application and made a part thereof indicates that
dispensation was granted by the proper authority to waive the obstacle to the marriage by reason of "relation of third degree." The

529

respondent testified that when she appeared before the American
Consul in Czechoslovakia she informed him that she was married to
her uncle. It appears that at the time of the marriage the respondent was about 37 years of age and that her husband was 63 years of
age. Despite the fact that the special inquiry officer was of the belief
that the parties were married for the sole purpose of facilitating the
respondent's entry into the United States and that the marriage was
not consummated, it nevertheless appeared that the parties regarded
themselves as married and that there was every intention to enter
into a bona. fide relationship of husband and wife which has been
maintained for over 11 years past. Accordingly, the special inquiry
officer found no fraud had been established and that the second
charge stated in the order to show cause was not sustained. We
agree with the result reached by tire special inquiry officer as to the
second charge.
The special inquiry officer has sustained the first charge in view
of the fact that the parties to the marriage were uncle and niece and
that such a marriage was void under the law of Pennsylvania, the
residence of the uncle. This conclusion was reached in reliance upon
Matter of 0 — , 3 I. & N_ Dee. 337 (B.T•A., Oct. 14, 1954). That
ease likewise involved a citizen male resident of the State of Pennsylvania who married his niece in Italy on February 10, 1934. As
in this near, a special dispensation had been granted; the marriage
was undoubtedly valid in Italy, but the pander intended to reside
in the Commonwealth of Pennsylvania where cohabitation of the
parties to a marriage between uncle and niece was regarded as constituting the crime of incest.
A careful examination of the decision in Matter of 0 — , supra,
reveals that the decision was greatly influenced by, and largely
predicated upon, opinions furnkheri by the Attorney General to the
Governor's office of the Commonwealth of Pennsylvania in November
1.941 and March 1953, which were to the effect that a marriage between uncle and niece, no matter where contracted, would be regarded
as void in Pennsylvania and that the cohabitation in Pennsylvanit
of the parties to such a marriage could result in conviction of th
crime of incest.
It is evident that had it not been for the information receive ,
fromtheGvn'sicadtheAornyGlfStaec
Pennsylvania, a contrary result would have been reached as it
made apparent from a study of Ifettc(n, of 0
4 1. & N. Des. 63
In that case the citizen uncle married his alien niece in Rho(
Island, where the marriage was regarded as lawful. The uncle w
a resident of the State of Pennsylvania and intended to reside the
and cohabit with his wife after the marriage. A question as to t
validity of the marriage was raised because of the statute in Per
530

Sylvania (Act of June 24, 1931, 18 I" urdon:8 Pa. Stahr:tee, section
4507) forbidding incestuous marriages and including within the
statutory definition of prohibited marriages those between uncle and
nioess. 1- t was found that such a marriage was voidable rather than
void in the State of Pennsylvania and in the absence of specific
authority to the contrary, there was no justification for assuming
that it was the intention of the legislature of Pennsylvania to criminally prosecute persons lawfully married in another state because
they cohabit in Pennsylvania where the celebration of such marriages is unlawful. Finding the marriage merely voidable rather
than void at, initio, the conclusion was reached that the marriage
was a valid one.
It is the general rule that the legality of a marriage is to be
derided by the low of the plane where it is celebrated, ond if valid
there, it is valid everywhere. Certain exceptions are recognized,
and the rule is not applied to sustain polygamous marriages or those
that are regarded as incestuous and immoral by the law of civilized
nations. The presumption of the validity of a marriage duly celebrated is a very strong one and should be overturned reluctantly,
and then only by persuasive specific evidence requiring a contrary
finding. The marriage of an uncle and niece has long been considered lawful for immigration purposes if valid where performed
and in the absence of proof that the state of the locus of their intended residence regarded the cobabilation ut sash peso's
as criminal. It is to be noted that Congress has not expressed any
public policy excluding a spouse on the ground of consanguinity
and that immigration laws are silent on this point; recourse must
be had to state law for expressions of such public policy.' The position represented by the trend of the more modern cases is in accord
with the general rule "that a marriage between persons of a class
that the statute simply says shall not marry * * * is not void in the
absence of a declaration in the statute that such a marriage is void."'
In the present case counsel for the respondent has, in connection
with the appeal, pointed out that since the date of the authority
relied upon in 31 alter of G , G I. Sz N. Dec. 337, there has occurred a change in the law of the State of Pennsylvania. The Pennsylvania "Marriage Law of 1935" effective January 1, 1954,' provides
in section 1-16 as follows:
All marriages within the prohibited degree of consanguinity or affinity as
toidolde to an intent, end plIrpo,n,

rat forth in this ra,f. are Lerehy declared

f 37 Op. Atty. Gen. 102 (Mar. 2, 13331 involved a case where a resident of
Virginia legally married his niece in Poland and the marriage was found
valid in the absence of proof that the Linde went to Poland with the intention of marrying his niece, which he could not legally do in Virginia.
.71oltiugssvorth. Estate, 201 P. 403; State 7. Totter, 130 N.W. 10.
Purdon's Pa. Statutes, Title 48, Section 1, Act of August 22, 1013, P.L. 1344.

531

but when any of said marriages shall not have been dissolved during the lifetime of the parties, the unlawfulness of the same shall not be inquired into
after the death of either of the parties thereto.

Section 1-24 of the same statute provides that all other acts and
parts of acts are hereby repealed insofar as they are inconsistent
with the provisions of this act. It, therefore, appears that a marriage of an uncle to a niece under Pennsylvania law is no longer
a void marriage but is simply a voidable marriage, and unless dissolved, constitutes a valid marriage. Accordingly, the basis for the
decision in Matter of G—, 6 I. & N. Dec. 337, which is predicated
upon an Attorney General opinion that such marriages are void, is
no longer applicable and the decision, therefore, can no longer be
regarded as controlling. We shall, therefore, terminate the proceed

ings without remanding as requested by the Service Representative,
since all that is involved is a question of law and not one of fact.
Order: It is ordered that the proceedings be and the same are
hereby terminated.

532

-

